Citation Nr: 1446982	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory disorder (claimed as a disability manifested by chest pain and shortness of breath), to include chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

Veteran served in active duty from January 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin, which denied in part service connection for a respiratory condition (claimed as a disability manifested by chest pain).  The Veteran filed a notice of disagreement in September 2010.  The RO issued a statement of the case (SOC) in February 2012.  In March 2012, the Veteran submitted a substantive appeal (VA Form 9).

The Board further notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  A review of both electronic claims files contained duplicative records and no additional evidence.

The issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a respiratory disorder, it is maintained that the Veteran received inpatient treatment for symptoms of pneumonia, including chest pain, during his active duty service, and that he has continued to experience chest pain and shortness of breath since his discharge from service, as well as hypersensitivity to chemicals and fumes.  The Veteran contends that he now suffers from a respiratory disorder as a result of service.

The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty (MOS) was that a fuel specialist and his service treatment records indicate that he was a fuel truck driver in service.

The service treatment records reflect that in late January 1975 the Veteran was admitted to the hospital with a three-week history of a cough, severe right side pleuritic pain, and right post lobe pneumonia.  A January 1975 chest x-ray was interpreted as showing right lower lobe and questionable left lower lobe pneumonia.  Upon hospital discharge in early February 1975, the diagnosis was of right lower lobe pneumonia, nonbacterial, organism unknown.

In a February 20, 1975, entry, it was noted that the Veteran had a three-week history of post pneumonia, and that he now presented with complaints of dizziness, nausea, and difficulty breathing.  The physical examination revealed that his lungs were clear, and that his ears, nose, and throat (ENT) were within normal limits.  When the Veteran was seen on the following two days (February 21-22, 1975), he presented with no complaints and his chest was clear to auscultation.  In April 1975, the Veteran complained of cold, swollen glands, and sore throat.

In January 1976, the Veteran was seen following complaints of diarrhea, recurrent sharp chest pains in the left sternal and right costal areas, somewhat swollen glands, and a swollen and reddened left eye; the assessments were of a viral syndrome and left eye conjunctivitis.  In October 1976, the Veteran complained of a flu syndrome, a swollen and inflamed throat, nasal and chest congestion, and diarrhea; the assessment was of sinusitis.  When the Veteran was examined by the service department in November 1976, the impression was of left, probable early flu syndrome.

Private medical records, dated between November 2007 and September 2009, indicate diagnoses which included atypical chest pain and suspect sleep apnea.  A diagnostic sleep study was performed in December 2007, the results of which revealed mild obstructive sleep apnea.

In November 2011, the Veteran was afforded a VA examination.  The VA examiner entered diagnoses of COPD and obstructive sleep apnea.  The accompanying chest x-rays were interpreted as showing hyper-expansion, consistent with a degree of obstructive pulmonary disease; mild coarsening to the Broncho-vascular pattern; and mild granulomatous disease.  The VA examiner opined that the "[c]urrent medical examination is not sufficient to establish service connection of [COPD] as well as designate etiology of the patient's long history of left anterior chest wall periodical pain."  However, this opinion as to etiology is ambiguous and thus incomplete, because it is not clear why the current medical examination is insufficient as regards the etiological basis for either the Veteran's COPD or his long history of chest pain.  In other words, it is not clear from the VA examiner's statement whether he is rendering an opinion that rules out an etiological relationship between COPD and the long-standing history chest pain and the ailments noted during service, or whether some additional information is needed, and possibly not available, that would permit an etiology opinion.  While the November 2011 VA opinion attempted to speak in relation to the Veteran's COPD and his long history of chest pain, it did not provide any medical guidance as to the etiological basis for the Veteran's diagnosis of obstructive sleep apnea.

The Veteran submitted a March 2012 letter from St. Croix Regional Medical Center signed by a certified physician assistant, JBD, stating that the Veteran has been a patient for nearly 20 years for complaints of chest pain, and noting that the Veteran has numerous chemical hypersensitivities which exacerbate his chest pains.  In an April 2012 letter, JBD stated "[the Veteran] does have numerous chemical hypersensitivities which makes his exposure to various paint fumes and dusty environments difficult as this will exacerbate his chest pains and shortness of breath."  JBD opined "[the Veteran's chest pains and shortness of breath] seems to be at least as likely as not related to in-service condition."  However, this opinion as to etiology is likewise ambiguous and thus incomplete, because it is not clear whether the private clinician is attempting to establish a relationship between the Veteran's environmental exposure to fuel, gas, and fumes in service and his symptoms of chest pain and shortness of breath, or whether such symptoms are indicative of some other ailment noted in service.

Accordingly, as the information of record does not contain an opinion addressing the November 2011 VA chest x-ray findings, it also remains unclear from the medical evidence whether the November 2011 x-ray findings, when considered along with the other evidence including the service treatment records (as discussed above), reveal a disorder, including mild granulomatous disease, that may be associated with the symptoms of pneumonia and the recurrent viral and flu syndromes noted in service.

Accordingly, under the circumstances of this case, additional assistance is required, and this case is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and ask that he provide the names, addresses and approximates dates of treatment of all medical care providers, VA and non-VA, who have treated him for his chest pain and shortness of breath, COPD, and sleep apnea.  After securing the necessary releases, the AOJ should obtain and associate with the claims file any records properly identified by the Veteran, which are not already of record.

2.  Advise the Veteran that he may submit a supplemental medical opinion from his treating clinician (i.e., JBD or any other medical professional) that addresses the following question:  Have the Veteran's symptoms of chest pain and shortness of breath been associated to a clinical diagnosis?

If the answer is "yes," please provide the diagnosis and address the following questions:

(a) Did such diagnosed condition have its onset during the Veteran's period of service, due to the symptoms noted in service that have been associated with the Veteran's treatment in service for right lower lobe pneumonia, nonbacterial (in January and February 1975); a viral syndrome (in January 1976); sinusitis and left eye conjunctivitis (in October 1976); and left, early flu syndrome (in November 1976)?

(b) Does such diagnosed condition result from, or is such condition otherwise causally related to, the symptoms noted in service that have been associated with the Veteran's treatment in service for right lower lobe pneumonia, nonbacterial (in January and February 1975); a viral syndrome (in January 1976); sinusitis and left eye conjunctivitis (in October 1976); and left, early flu syndrome (in November 1976)?

(c) Does such diagnosed condition result from, or is such condition casually related to, the Veteran's in-service environmental exposure to fuel, gas, and fumes?

Note:  If a supplemental medical opinion is provided by the Veteran's treating clinician (i.e., JBD or any other medical professional), the reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  After completion of the above actions, obtain an addendum opinion to the November 2011 VA respiratory examination report (preferably by the medical professional who conducted the November 2011 VA examination; and if he or she is unavailable by another medical professional with appropriate expertise).  The entire claims file, to include a complete copy of this REMAND, is to be made available to and reviewed by the examiner in conjunction with the study of this case.  The need for any further testing and/or examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is to furnish an opinion with respect to the following questions:

Symptoms of chest pain and shortness of breath:

Have the Veteran's symptoms of chest pain and shortness of breath been associated to a clinical diagnosis?  If the answer is "yes," please provide the diagnosis and address the following questions:

(a) Did such diagnosed condition have its onset during the Veteran's period of service, due to the symptoms noted in service that have been associated with the Veteran's treatment in service for right lower lobe pneumonia, nonbacterial (in January and February 1975); a viral syndrome (in January 1976); sinusitis and left eye conjunctivitis (in October 1976); and left, early flu syndrome (in November 1976)?

(b) Does such diagnosed condition result from, or is such condition causally related to, the symptoms noted in service that have been associated with the Veteran's treatment in service for right lower lobe pneumonia, nonbacterial (in January and February 1975); a viral syndrome (in January 1976); sinusitis and left eye conjunctivitis (in October 1976); and left, early flu syndrome (in November 1976)?

(c) Does such diagnosed condition result from, or is such condition causally related to, the Veteran's in-service environmental exposure to fuel, gas, and fumes?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

Chronic obstructive pulmonary disease:

(a) Did the Veteran's COPD have its onset in service, or is such disorder causally related to service, due to the symptoms noted in service that have been associated with the Veteran's treatment in service for right lower lobe pneumonia, nonbacterial (in January and February 1975); a viral syndrome (in January 1976); sinusitis and left eye conjunctivitis (in October 1976); and left, early flu syndrome (in November 1976)?

(b) Did the Veteran's COPD result from, or is such disorder causally related to, his in-service environmental exposure to fuel, gas, and fumes?

The reasons and bases for each opinion is to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

Obstructive sleep apnea:

(a) Did the Veteran's obstructive sleep apnea have its onset in service, or is such disorder causally related to service, due to the symptoms noted in service that have been associated with the Veteran's treatment in service for right lower lobe pneumonia, nonbacterial (in January and February 1975); a viral syndrome (in January 1976); sinusitis and left eye conjunctivitis (in October 1976); and left, early flu syndrome (in November 1976)?

(b) Did the Veteran's obstructive sleep apnea result from, or is such disorder causally related to, his in-service environmental exposure to fuel, gas, and fumes?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

Mild granulomatous disease:

Based on the evidence of record, can it be determined, with a reasonable degree of medical certainty, that the Veteran has mild granulomatous disease based on the November 2011 VA x-ray findings?  If the answer is "yes," please address the following questions:

(a)  Is the Veteran's mild granulomatous disease congenital, developmental or familial in origin?  If the answer is "yes," is this condition a "disease process," or is it simply a "defect or abnormality"?  The examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's mild granulomatous disease in this case.

(b) If the proper classification of the Veteran's mild granulomatous disease is a "disease process" of congenital, developmental or familial origin, did the Veteran start to manifest the symptoms of, or have pathological changes associated with, granulomatous disease in service, based on the symptoms noted in service that have been associated with the Veteran's treatment in service for right lower lobe pneumonia, nonbacterial (in January and February 1975); a viral syndrome (in January 1976); sinusitis and left eye conjunctivitis (in October 1976); and left, early flu syndrome (in November 1976)?  

(c) If the Veteran's mild granulomatous disease (as a "disease process" of congenital, developmental or familial origin) did not have its onset in service, did the Veteran's mild granulomatous disease clearly and unmistakable exist prior to his entrance into active service (in January 1975)?  If so, does the evidence of record clearly and unmistakably show that the preexisting granulomatous disease WAS NOT aggravated by service; or, does the evidence of record clearly and unmistakably show a permanent worsening in its underlying pathology (i.e., aggravation) that was due to the natural progress of the disease?

(d) If the proper classification of the Veteran's mild granulomatous disease is a "defect or abnormality" of congenital, developmental or familial origin, did a superimposed injury or illness in service result in additional disability of the respiratory system, to include COPD and obstructive sleep apnea?  In making this assessment, the examiner is to consider and address, 

the Veteran's in-service environmental exposure to fuel, gas, and fumes; and,

the symptoms noted in service that have been associated with the Veteran's treatment in service for right lower lobe pneumonia, nonbacterial (in January and February 1975); a viral syndrome (in January 1976); sinusitis and left eye conjunctivitis (in October 1976); and left, early flu syndrome (in November 1976).

(e) Is the Veteran's mild granulomatous disease an acquired condition?  If the answer is "yes," was this condition caused in service by his in-service environmental exposure to fuel, gas, and fumes; or, was such condition acquired in service due to the symptoms noted in service that have been associated with the Veteran's treatment in service for right lower lobe pneumonia, nonbacterial (in January and February 1975); a viral syndrome (in January 1976); sinusitis and left eye conjunctivitis (in October 1976); and left, early flu syndrome (in November 1976)?

The reasons and bases for the opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4.  After completing the above action, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the determination remains adverse, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


